Citation Nr: 1617678	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-11 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee with residual scars.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to December 2000 and from January 2001 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  Jurisdiction currently resides with the RO in San Diego, California.

A July 2013 Decision Review Officer (DRO) Decision granted a 10 percent rating for sinusitis (effective the date of service connection). 

In October 2015, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition, the Board notes that a review of the Veteran's statements made at the October 2015 hearing indicate that he is unemployable due to his service-connected right knee disability.  As a claim of entitlement to an initial rating in excess of 10 percent for arthritis of the right knee is currently on appeal, the issue of entitlement to a TDIU is part and parcel of the claim for a higher evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue has been added as indicated above.

The issues of entitlement to an initial rating in excess of 10 percent for arthritis of the right knee with residual scars and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 
FINDING OF FACT

In October 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to an initial rating in excess of 10 percent for sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an initial rating in excess of 10 percent for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, the Veteran elected to withdraw the issue of entitlement to an initial rating in excess of 10 percent for sinusitis, from appellate consideration during the October 2015 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the claim for entitlement to an initial rating in excess of 10 percent for sinusitis is dismissed.
REMAND

In testimony during his October 2012 videoconference hearing before the undersigned VLJ of the Board, the Veteran indicated that his service-connected right knee condition had worsened since his last VA compensation examination.  At the time of the October 2015 hearing, the Veteran's last VA examination of the knee was dated in October 2010.

However, further review of the record shows that following the October 2015 hearing, the Veteran underwent a VA examination of the right knee in March 2016.  There is no waiver of agency of AOJ consideration of this evidence in the first instance.  Therefore, the Board finds that that a remand is warranted so that the AOJ considers this additional evidence with respect to the right knee disability claim on appeal.  38 C.F.R. § 20.1304(c).    

The Veteran also testified at the October 2015 hearing that he had to stop working as an engineer because the fatigue and damage to the right knee was getting worse.   
As noted above, a TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  See Rice, 22 Vet. App. at 452-53.  The claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected right knee arthritis and must also be remanded to the AOJ for development.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for a TDIU and permit him the full opportunity to supplement the record as desired.  Any additional development, to include a request for a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be undertaken as necessary.

2.  Readjudicate the claims on the merits.  In particular, with respect to the right knee disability on appeal, consideration must be given to the VA examination of the knee dated in March 2016.  If the benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims file is returned to the Board.   
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


